

CONSOL ENERGY INC.
EQUITY INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT

This Performance Share Unit Award Agreement set forth below (this “Agreement”)
is dated as of the grant date (the “Grant Date”) set forth on Exhibit A and is
between CONSOL Energy Inc., a Delaware corporation (the “Company”), and the
individual to whom the Compensation Committee of the Board of Directors (the
“Committee”) of the Company has made this Performance Award and whose name is
set forth on Exhibit A (the “Participant”).
The Company has established the CONSOL Energy Inc. Equity Incentive Plan, as
amended (the “Plan”), to advance the interests of the Company and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company. Unless the context otherwise requires, all capitalized terms not
otherwise defined in this Agreement have the same meaning given such capitalized
terms in the Plan.
Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.
Agreement


1.Performance Share Unit Award. Subject to and pursuant to all terms and
conditions stated in this Agreement and in the Plan, as of the Grant Date, the
Company hereby grants a Performance Award to the Participant in the form of
performance share units (the “Performance Share Units”) with the target number
set forth on Exhibit A. Each Performance Share Unit awarded under this Agreement
shall represent a contingent right to receive one share of the Company’s common
stock as described more fully herein, to the extent such Performance Share Unit
is earned and becomes payable pursuant to the terms of this Agreement.
Notwithstanding, Performance Share Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
purposes of calculating the value of benefits, if any, to be paid under this
Agreement.
2.    Performance Period. The “Performance Period” means the performance period
as set forth on Exhibit A.
3.    Performance Goals of the Performance Share Units. Subject to the
provisions of this Agreement, the total number of Performance Share Units
awarded to Participant will be earned (at a maximum award level of 200% of the
target number of Performance Share Units awarded), if the performance measures
set by and on file with the Committee are satisfied (each, a “Performance
Goal”); provided, however, that the Committee has sole discretion to determine
whether the Performance Goals, as defined, are met and the date of such
determination shall be the vesting date of the Award (the “Vesting Date”) and
provided, further, that the Award will only become payable, except as otherwise
provided herein, if the Participant remains an employee of the Company and its
subsidiaries through the Vesting Date. As a condition to receiving this Award,
Participant agrees that all determinations made by the Committee are final and
conclusive.
4.    Issuance and Distribution.
4.1    After the end of the Performance Period and prior to the commencement of
the payment of Shares relating to the Award, the Committee shall certify in
writing the extent to which the Performance Goals and any other material terms
of this Agreement have been achieved. For purposes of this provision, and for so
long as the Code permits, the approved minutes of the Committee meeting in which
the certification is made may be treated as written certification.
4.2    Subject to the terms and conditions of this Agreement, Performance Share
Units earned by the Participant will be settled and paid in shares of the
Company’s common stock in the first calendar year immediately following the end
of the Performance Period on a date determined in the Committee’s discretion,
but in no event later than March 15th of such year, subject to Participant’s
satisfaction of all applicable income and employment withholding taxes (the
“Payment Date”).
4.3    Notwithstanding any other provision of this Agreement, in the event of a
Change in Control, as defined in Section 16 of the Plan, the Performance Goals
will be deemed to have been achieved on such date and the Performance Share
Units shall be paid based on performance relative to the Performance Goals as of
such date, and the value of such units will be settled on the closing date of
the Change in Control transaction (the “CiC Payment Date”); provided, further,
in the event of a Change in Control, Performance Share Units may, in the
Committee’s discretion, be settled in cash and/or securities or other property.
4.4    The Participant is required to hold, and not sell, transfer or otherwise
dispose of fifty percent (50%) of the shares issued to the Participant following
the vesting of the Performance Share Units (after accounting for the payment of
any related taxes in connection with the vesting of the Performance Share Units)
until the earlier of (i) ten (10) years from the Grant Date; or (ii) the
Participant’s attainment of age sixty-two (62). [Note: Does not apply to Grades
14 or below]
5.    Dividends. Each Performance Share Unit will be cumulatively credited with
dividends that are paid on the Company’s common stock in the form of additional
units. These additional units shall be deemed to have been purchased on the
record date for the dividend using the closing stock price of the Company’s
common stock as reported in The Wall Street Journal and shall be subject to all
the same conditions and restrictions as provided in this Agreement applicable to
Performance Share Units.
6.    Change in Participant’s Status. In the event the Participant Separates
from Service (i) on or after the date the Participant has reached the age of 62,
(ii) on account of death or Disability, or (iii) by action taken by the Company
(including any Affiliate) without Cause and after a decision by the Company’s
Chief Executive Officer, in his or her sole and absolute discretion, that such
Separation from Service without Cause qualifies for special vesting treatment
hereunder (a “Qualifying Separation from Service without Cause”), prior to any
Payment Date or the CiC Payment Date, as applicable, the Participant shall be
entitled to retain the Performance Share Units and receive payment therefore to
the extent earned and payable pursuant to the provisions of this Agreement;
provided, however, that in the case of a Separation from Service on or after the
Participant has reached the age of 62 or on account of Disability, the
Participant shall only be entitled to retain a prorated portion of the
Performance Share Units determined at the end of the Performance Period and
based on the ratio of the number of complete months the Participant is employed
or serves during the Performance Period to the total number of months in the
Performance Period. In the event the Participant Separates from Service for any
other reason, including, but not limited to, by the Participant voluntarily, or
by the Company (including any Affiliate) with Cause or without Cause (other than
in connection with a Qualifying Separation of Service without Cause), prior to
any Payment Date or the CiC Payment Date, as applicable, the Performance Share
Units awarded to the Participant shall be cancelled and forfeited, whether
payable or not, without payment by the Company or any Affiliate. Any payments
due a deceased Participant shall be paid to his or her estate as provided herein
after the end of the Performance Period.
7.    Tax Consequences/Withholding.
7.1    It is intended that: (i) the Participant’s Performance Share Units shall
be considered to be subject to a substantial risk of forfeiture in accordance
with those terms as defined in Sections 409A and 3121(v)(2) of the Code; and
(ii) the Participant shall have merely an unfunded, unsecured promise to be paid
a benefit, and such unfunded promise shall not consist of a transfer of
“property” within the meaning of Code Section 83.
7.2    Participant acknowledges that any income for federal, state or local
income tax purposes, including payroll taxes, that the Participant is required
to recognize on account of the vesting of the Performance Share Units and/or
issuance of the Shares under this Award to Participant shall be subject to
withholding of tax by the Company. In accordance with administrative procedures
established by the Company, Participant may elect to satisfy Participant’s
minimum statutory withholding tax obligations, if any, on account of the vesting
of the Performance Share Units and/or issuance of Shares under this Award, in
one or a combination of the following methods: in cash or by separate check made
payable to the Company and/or by authorizing the Company to withhold from the
Shares to be issued to the Participant a sufficient number of whole Shares
distributable in connection with this Award equal to the applicable minimum
statutory withholding tax obligation or as otherwise approved by the Committee.
7.3    This Agreement is intended to comply with, or be excepted from coverage
under, Section 409A of the Code and the regulations promulgated thereunder and
shall be administered, interpreted and construed accordingly. Notwithstanding
any provision of this Agreement to the contrary, if any benefit provided under
this Agreement is subject to the provisions of Section 409A of the Code and the
regulations issued thereunder (and not excepted therefrom), the provisions of
the Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).
Notwithstanding, Section 409A may impose upon the Participant certain taxes or
other charges for which the Participant is and shall remain solely responsible,
and nothing contained in this Agreement or the Plan shall be construed to
obligate any member of the Committee or Board, the Company or any Affiliate (or
its employees, officers or directors) for any such taxes or other charges.
7.4    Notwithstanding any provision of this Agreement to the contrary, if the
Award of Performance Share Units under this Agreement is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Agreement would prevent
such Award from so qualifying, such provision shall be administered, interpreted
and construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).
8.    Non-Competition.
8.1    The Participant hereby agrees that this Section 8 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to the Participant and other employees of the Company. The Participant
acknowledges and recognizes the highly competitive nature of the business of the
Company and its Affiliates and accordingly agrees that during the term of
Participant’s employment and for a period of [two (2) years][one (1) year][six
(6) months] after the termination thereof:
(a)    The Participant will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;
(b)    The Participant will not contact, solicit, perform services for, or
accept business from any customer or prospective customer of the Company or any
of its Affiliates;
(c)    The Participant will not directly or indirectly induce any employee of
the Company or any of its Affiliates to: (1) engage in any activity or conduct
which is prohibited pursuant to subparagraph 8.1(a); or (2) terminate such
employee’s employment with the Company or any of its Affiliates. Moreover, the
Participant will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Affiliates) to any person who was
employed by the Company or any of its Affiliates unless such person shall have
ceased to be employed by the Company or any of its Affiliates for a period of at
least 12 months; and
(d)    The Participant will not directly or indirectly assist others in engaging
in any of the activities, which are prohibited under subparagraphs (a) — (c)
above.
8.2    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
against such Participant. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in this Agreement is unenforceable, and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
herein. The restrictive covenants set forth in this Section 8 shall be extended
by any amount of time that the Participant is in breach of such covenants, such
that the Company receives the full benefit of the time duration set forth above.
9.    Confidential Information and Trade Secrets. The Participant and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, the
Participant will not at any time during or after the Participant’s employment
with the Company (including any Affiliate) disclose or use for such
Participant’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its Affiliates, any proprietary confidential information or trade secrets,
provided that the foregoing shall not apply to information which is not unique
to the Company or any of its Affiliates or which is generally known to the
industry or the public other than as a result of such Participant’s breach of
this covenant. The Participant agrees that upon termination of employment with
the Company (including any Affiliate) for any reason, the Participant will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
the Participant may retain personal notes, notebooks and diaries. The
Participant further agrees that the Participant will not retain or use for the
Participant’s own account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or any of its Affiliates.
Notwithstanding the foregoing, nothing in this Agreement restricts or prohibits
the Participant from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited, to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or from making other disclosures that are protected under
state or federal law or regulation.  The Participant does not need the prior
authorization of the Company to make such reports or disclosures.  The
Participant is not required to notify the Company that he or she has made any
such reports or disclosures.
10.    Remedies/Forfeiture.
10.1    The Participant acknowledges that a violation or attempted violation on
the Participant’s part of Sections 8 and/or 9 will cause irreparable damage to
the Company and its Affiliates, and the Participant therefore agrees that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participant or the
Participant’s employees, partners or agents. The Participant agrees that such
right to an injunction is cumulative, in addition to whatever other remedies the
Company (including any Affiliate) may have under law or equity and to the
Participant’s obligations to make timely payment to the Company as set forth in
Section 10.2 of this Agreement. The Participant further acknowledges and agrees
that the Participant’s Performance Share Units shall be cancelled and forfeited
without payment by the Company if the Participant breaches any of his
obligations set forth in Sections 8 and 9 herein.
10.2    At any point after becoming aware of a breach of any obligation set
forth in Sections 8 and 9 of this Agreement, the Company shall provide notice of
such breach to the Participant. By agreeing to receive the Performance Share
Units pursuant to this Agreement, the Participant agrees that within ten (10)
days after the date the Company provides such notice, the Participant shall pay
to the Company in cash an amount equal to any and all distributions paid to or
on behalf of such Participant under this Agreement within the six (6) months
prior to the date of the earliest breach. The Participant agrees that failure to
make such timely payment to the Company constitutes an independent and material
breach of the terms and conditions of this Agreement, for which the Company may
seek recovery of the unpaid amount as liquidated damages, in addition to all
other rights and remedies the Company may have resulting from the Participant’s
breach of the obligations set forth in Sections 8 and/or 9. The Participant
agrees that timely payment to the Company as set forth in this provision of this
Agreement is reasonable and necessary because the compensatory damages that will
result from breaches of Sections 8 and/or 9 cannot readily be ascertained.
Further, the Participant agrees that timely payment to the Company as set forth
in this provision of this Agreement is not a penalty, and it does not preclude
the Company from seeking all other remedies that may be available to the
Company, including without limitation those set forth in this Section 10.
11.    Assignment/Nonassignment.
11.1    The Company shall have the right to assign this Agreement, including
without limitation Sections 8 and/or 9, and the Participant agrees to remain
obligated by all provisions of this Agreement that are assigned to any
successor, assign or surviving entity. Any successor to the Company is an
intended third party beneficiary of this Agreement.
11.2    The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by the
Participant to Transfer the Performance Share Units in violation of the terms of
this Agreement shall render the Performance Share Units null and void, and
result in the immediate forfeiture of such Performance Share Units, without
payment by the Company.
12.    Impact on Benefit Plans. Payments under this Agreement shall not be
considered as earnings for purposes of the Company’s and/or Affiliate’s
qualified retirement plans or any other retirement or benefit plan unless
specifically provided for therein. Nothing herein shall prevent the Company or
any Affiliate from maintaining additional compensation plans and arrangements
for its employees.
13.    Successors; Changes in Stock. The obligation of the Company under this
Agreement shall be binding upon the successors and assigns of the Company. If a
dividend or other distribution shall be declared upon the Company’s common stock
payable in Shares, the Performance Share Units and the Shares on which the
Performance Goals are based shall be adjusted by adding thereto the number of
Shares which would have been distributable thereon if such shares and
Performance Share Units had been actual Shares and outstanding on the date fixed
for determining the stockholders entitled to receive such stock dividend or
distribution. In the event of any spin-off, split-off or split-up, dividend in
property other than cash, recapitalization or other change in the capital
structure of the Company, or any merger, consolidation, reorganization, partial
or complete liquidation or other distribution of assets (other than a normal
cash dividend), or any other corporate transaction or event having an effect
similar to any of the foregoing, or extraordinary distribution to stockholders
of the Company’s common stock, the Performance Share Units, the Shares relating
to the Performance Share Units, and the Performance Goals shall be appropriately
adjusted to prevent dilution or enlargement of the rights of Participants which
would otherwise result from any such transaction, provided such adjustment shall
be consistent with Code Section 162(m) and Section 409A, as applicable.
In the case of a Change in Control, any obligation under this Agreement shall be
handled in accordance with the terms of Section 4 hereof. In any case not
constituting a Change in Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Performance Share Units constituting the Award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded, (ii)
there shall be substituted for each Performance Share Unit constituting the
Award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding Share shall be so changed or for
which each such Share shall be exchangeable, and (iii) the Share on which the
Performance Goals are based shall be appropriately and equitably adjusted,
provided any such adjustments shall be consistent with Code Section 162(m) and
Section 409A, as applicable. In the case of any such adjustment, the Performance
Share Units shall remain subject to the terms of the Agreement.
14.    Governing Law, Jurisdiction, and Venue.
14.1    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law.
14.2    The Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action or proceeding arises under contract, tort, equity or otherwise). The
Participant hereby irrevocably waives any objection which the Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.
14.3    Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.
14.4    Provided that the Company commences any such action or proceeding in the
courts identified in Section 14.3, the Participant irrevocably waives the
Participant’s right to object to or challenge the above selected forum on the
basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322
or similar state or federal statutes. The Participant agrees to reimburse the
Company for all of the attorneys’ fees and costs it incurs to oppose the
Participant’s efforts to challenge or object to litigation proceeding in the
courts identified in Section 14.3 with respect to actions arising out of or
relating to this Agreement (whether such actions arise under contract, tort,
equity or otherwise).
15.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
16.    Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
17.    Funding. This Agreement is not funded and all amounts payable hereunder,
if any, shall be paid from the general assets of the Company or its Affiliate,
as applicable. No provision contained in this Agreement or the Plan and no
action taken pursuant to the provisions of this Agreement or the Plan shall
create a trust of any kind or require the Company to maintain or set aside any
specific funds to pay benefits hereunder. To the extent the Participant acquires
a right to receive payments from the Company under this Agreement, such right
shall be no greater than the right of any unsecured general creditor of the
Company.
18.    Headings. The descriptive headings of the Sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part of
this Agreement.
19.    Awards Subject to Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
20.    Amendment or Termination of this Agreement. This Agreement may be
modified, amended, suspended or terminated by the Committee at any time;
provided, however, that no modification, amendment, suspension or termination of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the consent of such Participant. Notwithstanding
the foregoing or any provision of this Agreement to the contrary, the Company
may, in its sole discretion and without the Participant’s consent, modify or
amend the terms of the Agreement or a Performance Share Unit award, or take any
other action it deems necessary or advisable, to cause the Agreement to comply
with Section 409A or Section 162(m) (or an exception thereto). Any modification,
amendment, suspension or termination shall only be effective upon a writing
issued by the Company, and the Participant shall not offer evidence of any
purported oral modifications or amendments to vary or contradict the terms of
this Agreement document.
21.    Clawback. Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder (or profits
realized from the sale of Shares delivered hereunder), whether in the form of
cash or otherwise, shall be subject to recoupment and recapture to the extent
necessary to comply with the requirements of any Company-adopted policy and/or
laws or regulations, including, but not limited to, the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, the Exchange Act, Section 304 of the
Sarbanes Oxley Act of 2002, the New York Stock Exchange Listed Company Manual or
any rules or regulations promulgated thereunder with respect to such laws,
regulations and/or securities exchange listing requirements, as may be in effect
from time to time, and which may operate to create additional rights for the
Company with respect to this grant and recovery of amounts relating thereto.  By
accepting this grant of Performance Share Units, the Participant agrees and
acknowledges that he or she is obligated to cooperate with, and provide any and
all assistance necessary to, the Company to recover, recoup or recapture this
grant of Performance Share Units or amounts paid under the Plan pursuant to such
law, government regulation, stock exchange listing requirement or Company
policy. Such cooperation and assistance shall include, but is not limited to,
executing, completing and submitting any documentation necessary to recover,
recoup or recapture this grant of Performance Share Units or amounts paid under
the Plan from a Participant’s accounts, or pending or future compensation or
other grants.




[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year indicated below. This Agreement may be executed in more than one
counterpart, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.


PARTICIPANT




Dated: ___________________                                    
    [Insert name]






CONSOL ENERGY INC.




Dated: ___________________                                    
Nicholas J. Deluliis




Exhibit A




Participant:    


Grant Date:    


Performance Share Units (Target):    


Performance Period:    






1